DETAILED ACTION
	The Amendment filed on 02/22/2021 has been entered. Claim(s) 1 has/have been amended, claim(s) 3 and 6-13 has/have been withdrawn, claim 9 has been cancelled, and claim(s) 21 has/have been added. Therefore, claims 1-8 and 10-21 are now pending in the application.
Response to Amendment
The previous drawing objections have been remain as having not been addressed in the response.
The previous claim objections are withdrawn in light of applicant's amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat reflectance layer” of claim 19, the “electrochromatic layer” of claim 20, and the “the panel comprises a roof of the building” of claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claim(s) 12 is/are objected to because of the following informalities:  
As per claim 12, in the preamble, the claim is identified as depending on claim 11, however claim 11 has been withdrawn. Therefore claim 11 should also be withdrawn.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhir et al. (U.S. Pub. No. 2014/0305493) in view of Rudolfs (U.S. Pub. No. 2012/0118355).
As per claim 1, Dhir et al. teaches an apparatus for constructing a building (flexible photovoltaic modules; abstract; it is understood that photovoltaic modules can 
Dhir et al. fails to disclose a rod-like structure attached to the composite material, wherein the rod-like structure is configured to attach the composite material to at least one of a building substructure or building intermediate structure of the building.

Therefore, from the teaching of Rudolfs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the photovoltaic module of Dhir et al. to include a rod-like structure attached to the composite material, wherein the rod-like structure is configured to attach the composite material to at least one of a building substructure or building intermediate structure of the building, as taught by Rudolfs, in order to simplify the assembly and removal of the panels to reduce costs.
As per claim 2, Dhir et al. as modified in view of Rudolfs discloses a first portion of the composite material is wrapped around the rod-like structure and sealed to a second portion of the composite material (as illustrated, a first portion of the composite material is wrapped around the rod-like structure [top surface] and sealed to a second portion of the composite material [bottom surface]; figure 9E of Rudolfs).
As per claim 5, Dhir et al. as modified in view of Rudolfs discloses the rod-like structure comprises a cable (wire; abstract).

As per claim 16, Dhir et al. fails to disclose the first protection layer has a thickness of between 10 and 125 microns, and in which the support carrier comprises a polymer layer with a thickness between 25 and 250 microns.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the first protection layer has a thickness of between 10 and 125 microns, and in which the support carrier comprises a thickness between 25 and 250 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to contrive any number of desirable ranges wherein the first protection layer has a thickness of between 10 and 125 microns, and the support carrier comprises a thickness between 25 and 250 microns, in order to provide the optimal thickness for the solar assembly so that the assembly will be light enough for lifting and strong enough to withstand external forces such as weather.

As per claim 21, Dhir et al. teaches the panel comprises a roof of the building (flexible modules may be used on substantially horizontal rooftops; paragraph 20).
Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhir et al. (U.S. Pub. No. 2014/0305493) in view of Rudolfs (U.S. Pub. No. 2012/0118355) and further in view of Takayanagi et al. (U.S. Patent No. 4,228,218).
As per claim 4, Dhir et al. fails to disclose the composite material has a tensile strength of at least 60 megapascals at 5% strain.
Dhir et al. fails to disclose wherein the support carrier, the first protection layer, and the second protection layer comprise a composite material having a tensile strength of at least 60 megapascals at 5% strain.
Takayanagi et al. discloses a composite material (abstract) having a tensile strength of at least 60 megapascals at 5% strain (as illustrated, at 5% strain, the tensile strength is about 9kg/mm2 which equates to about 88 megapascals, which is well over 60MPa; annotated figure 1 below).
Therefore, from the teaching of Takayanagi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the photovoltaic module of Dhir et al. to include a composite material having a tensile strength of at least 60 megapascals at 5% strain, as taught by Takayanagi et al., in order to provide the optimal strength of the protective sheet to prevent damage due to extreme weather conditions.
 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the composite material has a tensile strength of at least 60 megapascals at 5% strain, in order to discover a material that has sufficient strength to prevent damage due to extreme weather conditions.
Claim(s) 18 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhir et al. (U.S. Pub. No. 2014/0305493) in view of Rudolfs (U.S. Pub. No. 2012/0118355) and further in view of Cerny (U.S. Pub. No. 2014/0146382).
As per claim 18, Dhir et al. fails to disclose the support carrier comprises particles and is configured to reflect infrared (IR) radiation and maintain visible light transmission.
Cerny discloses a thermoplastic window (abstract) with a silicone resin layer (13) comprising particles (nanoparticles; paragraph 17) and is configured to reflect infrared (IR) radiation (paragraph 17) and maintain visible light transmission (it is understood that a window would maintain visible light transmission).

As per claim 19, Dhir et al. fails to disclose the support carrier comprises a heat reflectance layer configured to reflect heat from the first side of the support carrier.
Cerny discloses a thermoplastic window (abstract) with a heat reflectance layer (silicone resin layer; 13) configured to reflect heat (infrared radiation; paragraph 17) from the first side of the support carrier (in the combination, it is understood that infrared would be reflected from the first side).
Therefore, from the teaching of Cerny, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the photovoltaic module of Dhir et al. to include a layer comprising particles and is configured to reflect infrared (IR) radiation and maintain visible light transmission, as taught by Cerny, in order to decrease the added heat radiation to prevent heat damage to the module.
Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhir et al. (U.S. Pub. No. 2014/0305493) in view of Rudolfs (U.S. Pub. No. 2012/0118355) and further in view of Hirmer (U.S. Patent No. 5,763,050).
As per claim 20, Dhir et al. fails to disclose the support carrier comprises an electrochromatic layer configured to provide a variable tint.

Therefore, from the teaching of Hirmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the photovoltaic module of Dhir et al. such that the support carrier comprises an electrochromatic layer configured to provide a variable tint, as taught by Hirmer, in order to diffuse unwanted sunlight to decrease the added heat radiation to prevent heat damage to the module.
Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. 
Applicant’s argument that Dhir et al. does not provide description indicating or suggesting that the flexible solar cells would be sufficient "to provide strength to the apparatus" as recited in Applicant's claim 1, has been respectfully considered, but is not found persuasive. Dhir et al. discloses that the flexible modules may be used on substantially horizontal rooftops… and may need to withstand some foot traffic; paragraph 20. This disclosure implies that the modules provide a form of strength.
Applicant further argues that the “description in both [Dhir and Rudolfs] references that the solar cells are "flexible" teaches away from their use as strength for a building”.
 However, “strength” is a relative term and flexibility does not preclude something from having strength. To the contrary, flexibility can add strength. For example, a rigid sheet of glass may have less strength and may fracture easier than a flexible sheet of 
Additionally applicant argues, that Dhir describes that the encapsulant layer may be "thermoplastic polymers or TPO." There is no other disclosure in Dhir regarding the encapsulation layer and no other evidence in the Office Action supporting the assertion that this encapsulation layer provides strength to an apparatus… and that although these sheets may have the same chemical composition as a layer of embodiments of the claimed support carrier, there is no disclosure in Dhir of the characteristics of this PET material, other than that it is "flexible." 
However, as previously contended, flexibility itself can be a form of strength. Furthermore, since the materials [TPO and PET] are the same materials used by the applicant, it is understood that they would function the same. Applicant has not provided any evidence that would suggest otherwise. And while the prior art discloses solar / photovoltaic modules, applicant’s own specification also describes the materials being used as photovoltaic supports (paragraph 34), thus serving a similar purpose.
With regards to the argument that there is no supportable suggestion or motivation to apply Takayanagi's claimed tensile strength to Dhir's flexible solar cell modules, the examiner respectfully disagrees. Modifying the photovoltaic modules to include a stronger composite material, which are located on a rooftop and exposed to harsh weather conditions such as strong frontal winds, provides motivation and is within the level of ordinary skill in the art.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633